

115 HR 5032 IH: Toll Credit Marketplace Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5032IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a pilot toll credit marketplace program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Toll Credit Marketplace Act. 2.Toll credit marketplace pilot program (a)DefinitionsIn this section:
 (1)Pilot programThe term pilot program means the toll credit marketplace pilot program established under subsection (b). (2)SecretaryThe term Secretary means the Secretary of Transportation.
 (3)StateThe term State has the meaning given the term in section 101 of title 23, United States Code. (4)Toll creditThe term toll credit means the credit that can be used toward the non-Federal share requirement under section 120(i) of title 23, United States Code.
 (5)Toll credit marketplaceThe term toll credit marketplace means a market in which toll credits can be purchased and sold by States participating in the pilot program.
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to develop a toll credit marketplace for States to buy and sell toll credits.
 (c)PurposesThe purposes of the pilot program are— (1)to identify whether a monetary value can be assigned to toll credits;
 (2)to identify the discounted rate of toll credits for cash; (3)to determine if the purchase of toll credits by States provides the purchasing State budget flexibility to deal with funding issues, including off-system needs, transit systems with high operating costs, or cash flow issues; and
 (4)to test the feasibility of expanding the toll credit market to allow all States to participate on a permanent basis.
 (d)AdministrationIn carrying out the pilot program, the Secretary— (1)shall establish procedures for a toll credit marketplace;
 (2)shall establish an online platform that allows participating States to offer and bid on toll credit purchases;
 (3)not later than 90 days after the date of enactment of this Act, shall provide notice to States that the Federal Highway Administration is requesting participants for the pilot program;
 (4)shall allow to participate in the pilot program— (A)a State that maintains a toll credit balance accumulated before the date of enactment of this Act;
 (B)a State that does not maintain infrastructure for the collection of toll credits; and (C)a State that has not accumulated a toll credit balance; and
 (5)shall not allow a State to purchase or sell toll credits in an amount that is less than 10 percent of the value of the toll credit value if applied as a non-Federal share requirement under section 120(i)(1) of title 23, United States Code.
				(e)Reporting requirements
 (1)Initial reportNot later than 180 days after notice of the pilot program is provided to the States under subsection (d)(3), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the progress of the toll credit marketplace.
 (2)State reportNot later than 30 days after a purchase or sale in the toll credit marketplace under the pilot program—
 (A)a State selling toll credits shall provide to the Secretary information on the transaction, including—
 (i)the amount of cash received; (ii)the value of toll credits sold;
 (iii)the intended use of the cash; and (iv)the remaining toll credit balance of the State; and
 (B)a State purchasing toll credits shall provide to the Secretary information on— (i)the value of toll credits purchased;
 (ii)the anticipated use of the toll credits; and (iii)plans for maintenance of effort for spending on Federal-aid highway projects.
 (3)Annual reportNot later than 1 year after notice of the pilot program is provided to the States under subsection (d)(3) and each year thereafter that the pilot program is in effect, the Secretary shall—
 (A)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that—
 (i)evaluates whether a toll credit marketplace is viable; (ii)describes the buying and selling activities of the toll credit marketplace;
 (iii)determines the monetary value of toll credits; (iv)evaluates whether the pilot program could be expanded to more States or all States; and
 (v)provides updated information on the toll credit balance accumulated by each State; and (B)make the report under subparagraph (A) publicly available on the website of the Secretary.
 (f)Maintenance of effortExcept as provided in subsection (i)(2), a State participating in the toll credit marketplace shall be subject to section 120(i)(2) of title 23, United States Code.
			(g)Use of funds received for the sale
 (1)In generalA State that receives funds from the sale of a toll credit may use the funds only for a project eligible for assistance under chapter 1 of title 23, United States Code, or chapter 53 of title 49, United States Code.
 (2)CertificationBefore expending any funds received in exchange for a toll credit, the State shall— (A)provide to the Secretary a certification that the funds will be used as described in paragraph (1); and
 (B)receive approval from the Secretary under paragraph (3). (3)ApprovalNot later than 30 days after the receipt of a certification under paragraph (2), the Secretary shall send a notice of decision to the State that—
 (A)approves the certification; or (B) (i)disapproves the certification; and
 (ii)includes an explanation of the grounds for disapproval and recommendations for addressing the deficiencies.
 (4)AppealIf the Secretary disapproves the certification under paragraph (3)(B)— (A)not later than 30 days after a State receives a notice of decision disapproving the certification, the State may ask the Secretary to reconsider the decision; and
 (B)not later than 60 days after the Secretary receives a request to reconsider under subparagraph (A), the Secretary shall review the request and make a determination.
					(h)Metropolitan planning organization and local government toll credit allocation
 (1)Purchase of toll creditsOn request of a metropolitan planning organization or local government in the State, and with a timely payment of the amount of the toll credits, a State may purchase toll credits under this section on behalf of the metropolitan planning organization or local government.
 (2)Allocation of toll creditsOn approval of the relevant metropolitan planning organization or local government, a State may allocate toll credits purchased by the State for use by the metropolitan planning organization or local government.
				(i)Limitation on use of Federal funds for the purchase of toll credits
 (1)Limitation on Federal fundsA State, metropolitan planning organization, or local government may not use Federal funds to purchase toll credits on the toll credit marketplace.
 (2)Use of toll creditsA State may use toll credits purchased under this section to meet not more than 10 percent of the non-Federal share requirement for any funds made available to carry out chapter 1 of title 23, United States Code, or chapter 53 of title 49, United States Code, for each fiscal year.
 (j)GAO reportAfter the end of the first year during which the toll credit marketplace is in operation, the Comptroller General of the United States shall—
 (1)conduct a study on the performance of the toll credit marketplace; and (2)submit to Congress a report that includes—
 (A)a determination as to whether the pilot program is successful; and (B)any recommendations on how to improve the pilot program.
 (k)SunsetThe pilot program shall terminate on September 30, 2020. 